               Case 3:17-cv-30146-MGM Document 30 Filed 01/10/19 Page 1 of 2



                                          UNITED STATES DISTRICT COURT

                                           DISTRICT OF MASSACHUSETTS



MICHAEL HOOTSTEIN,
     Plaintiff

            v.
                                                             3:17-CV-30146-MGM
AMHERST-PELHAM REGIONAL SCHOOL
COMMITTEE,
    Defendant



                          NOTICE OF APPEARANCE OF CATHERINE G. CURLEY

            Please enter my appearance as co-counsel for the Defendant, Amherst-Pelham Regional

School Committee, in the above-captioned matter.

                                                             AMHERST-PELHAM REGIONAL
                                                             SCHOOL COMMITTEE

                                                             By its attorney,



                                                              /s/ Catherine G. Curley
                                                             David K. McCay, Esq., BBO #646921
                                                             Catherine G. Curley, Esq., BBO #687568
                                                             Mirick, O’Connell, DeMallie & Lougee, LLP
                                                             1800 West Park Drive, Suite 400
                                                             Westborough, MA 01581-3926
                                                             Phone: (508) 791-8500
                                                             Fax: (508) 983-6273

Dated: January 10, 2019




Client Matter/27988/00006/A5823784.DOCX
               Case 3:17-cv-30146-MGM Document 30 Filed 01/10/19 Page 2 of 2




                                          CERTIFICATE OF SERVICE

        I, Catherine G. Curley, hereby certify that this document(s), filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non-registered participants on
January 10, 2019.

                                                          /s/ Catherine G. Curley
                                                          Catherine G. Curley

Dated: January 10, 2019




Client Matter/27988/00006/A5823784.DOCX             2
